Title: Thomas Jefferson to Benjamin Johnson, 2 December 1812
From: Jefferson, Thomas
To: Johnson, Benjamin


          
            Dear Sir Poplar Forest. Dec. 2. 1812.
             I return you the deeds you were so kind as to lend me, respecting the boundaries about which we are in doubt. indeed I never found myself so bewildered as by the conflicting circumstances of this case. yet after the mature consideration which I have now given it (and really never had done before) I think I see grounds sufficiently strong to bear down the smaller circumstances and to authorise a decision satisfactory to me, and I shall be happy if they carry the same conviction to your mind which they do to mine.I consider then the line we run yesterday from Gill’s corner (from a. to b. in the above plat) as established both in course & length of 154. poles, by the actual marked trees and the declaration of mr Wayles’s patent, which being older than the one adjacent to that line, prevails of right. I then consider the marked trees from the post oak at h. back along your son’s fence 120. po. to i. (which you told me of yesterday but I did not examine) as better evidence of right than any I see opposed to it. the marks from the post oak to the hiccory (h. to e.) and on the two remaining lines ef. and fg. place them out of question as we both agree. the 2d line then from h. to i. is the only one not obvious. but the 1st being run from a. to b. 154 po. & the 3d from the post oak at h. back to i. 120. poles, the termination of these two lines at b. & i. being fixed & united by a straight line, fix of course the 2d line with as much precision as the 1st & 3d
            I agree therefore to consider the lines a. b. i. h. e. f. g. as before described, as the rightful lines of mr Wayles’s patent, & if you concur and can from yesterday’s work run a strait line from the termination of the 154. po. at b. near the mouth of Moreman’s lane, to the hiccory at e and will estimate the quantity, the Valuers may settle, according to that, the equivalent to be laid off for me on Tomahawk adjacent to Thomson’s lines & those of the Poplar Forest, if we agree as to the lines of that equivalent, as to which, circumstances of convenience will weigh on my choice.
            
            The agreement with mr Clay was to meet at your son’s shop on the road, tomorrow morning at 10 aclock. the weather is so unpromising at present that I fear disappointment, as we cannot expect him to turn out if it be bad. in that case we must have our meeting as soon as he can attend. I salute you with friendship
            Th: Jefferson
          
          
            P. S. since writing the above, mr Clay is arrived here, so that nothing but a continuance of the falling weather will prevent our attendance.
          
          
            
            Remainder moved here from head of text by the Editors:
            A Survey & plat made by Benjamin Johnson & Thomas Jefferson Dec. 1. 1812. a. b. c. d. e. f. g. are the lines called for by mr Wayles’s patent. the dotted lines ek & f.l. shew the present variation of the needle on those lines.
            
          
        